Broyles, C. J.
It appearing that the date of the certificate of the judge to the bill of exceptions is February 6, 1930, and the date of the filing of the bill of exceptions in the office of the clerk of the trial court is February 22, 1930, the writ of error must be dismissed, because the bill of exceptions was not filed in the clerk’s *603office within fifteen days from the date of the judge’s certificate. “This court has no jurisdiction of a case, civil or criminal, unless the bill of exceptions is filed in the office of the clerk of the superior court within 15 days after its certification by the trial judge. Civil Code (1910), § 6167. A delinquency in this respect, being jurisdictional, can not be waived.” Johnson v. Atlanta, 9 Ga. App. 302 (70 S. E. 1120).

Writ of error dismissed.


Lulce and Bloodworth, JJ., concur.

ON MOTION TO REINSTATE.
Broyles, C. J.
A motion to reinstate this case was made by counsel for the movant, on the ground that the bill of exceptions was handed by him to the clerk of the trial court, for the purpose of being filed, on February 17, 1930, but that the clerk marked it filed as of February 22', 1930. The motion was accompanied by a certificate of the clerk supporting the ground of the motion. The motion was dated June 19, 1930, and was filed in the office of the clerk of this court on June 21, 1930. The judgment of this court dismissing the writ of error was rendered on May 14, 1930, and was entered on its minutes, and the remittitur was regularly issued and transmitted to the trial court in accordance with the deliberate order and judgment of this court, long before the motion for the reinstatement of the case was made. It follows that this court has lost jurisdiction over the case, “and can make no further order having the effect to alter or change the judgment pronounced.” Seaboard Air-Line Ry. v. Jones, 119 Ga. 907 (9) (47 S. E. 319).

Motion denied.


Lulce and Bloodworth, JJ., concur.